Title: From Thomas Jefferson to Jesse B. Thomas, 10 December 1808
From: Jefferson, Thomas
To: Thomas, Jesse B.


                  
                     Sir.
                     Washington Dec. 10. 08.
                  
                  I have now carefully examined my letter list & files and find that the only letters I have recieved from you as far back as September are
                  
                     
                        
                           the letter of
                           Oct. 12. covering Resolutions in favor of division of Territory,
                        
                        
                           do.
                           Oct. 19. covering Resolutions in favor of amendments of the Territorial constitutions,
                        
                     
                  
                  
                  and that I have recieved no letter announcing the election of two persons for the nomination of one in the place of Gwathney. if copies of this last were sent to the Vice President or Speaker, on one of them being handed over to me I can act on it as well as if it had come to me originally, otherwise it will be necessary to have one forwarded to me from the territory. I salute you with respect.
                  
                     Th: Jefferson
                     
                  
               